DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). One of the two certified copies have been filed (PCT/CN2018/099348 filed on 8 August 2018) was received by the Office on 19 March 2020. However, the other priority document (CN201710756457.9 filed on 29 August 2017) has not yet been received.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a transceiver module configured to”; and “a processing module configured to”; in independent claims 10 and 17 and their dependent claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
All of the claims recite the use of an “anchor transaction”. However, it is uncertain what the meaning of “anchor transaction” is in the context of the claimed invention. The Specification does not provide examples nor a definition of what an “anchor transaction” is. For example, it could not be ascertained whether “anchor transaction” was referring to, e.g., a root transaction in the blockchain, or at the point of forking in blockchain. For purposes of examination, the former interpretation has been taken.
The dependent claims are rejected under 35 U.S.C. 112(b), indefiniteness, for at least by virtue of their dependency on their respective independent claims, and for failing to cure the deficiencies of their respective independent claims.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin et al. (“Ruschin”) (US 2018/0075028 A1), in view of Carey et al. (“Carey”) (US 2018/0165476 A1).
	Regarding claim 1: Ruschin teaches A cross-chain transaction method, comprising:
	receiving, by a node, an association transaction from a consensus node, wherein the association transaction comprises transaction content of a plurality of transactions, … and an identifier of an anchor transaction, wherein the node is any node on a first blockchain, and wherein the first blockchain is any blockchain of the blockchains on which the plurality of transactions occur (Ruschin, [0061], where packages of transaction records called blocks or transaction record groups (TRGs) (i.e., “association transactions”) are produced by network nodes (i.e., “wherein the node is any node on a first blockchain”), where each TRG comprises a timestamp, a reference to a previous block (e.g., hash of the previous block), and a list of all transactions that have taken place since the previous block (i.e., “transaction content of a plurality of transactions”).
Each transaction record (TR) in a newly created TRG is validated against all previous TRs included in all previous TRGs in the blockchain. Therefore, although Ruschin does not appear to explicitly teach that the TRGs were received from a consensus node, Ruschin suggests that the TRGs (i.e., “association transaction”) were already validated, i.e., a consensus had already been reached. Thus, one of ordinary skill in the art would have been suggested to modify Ruschin such that the information is received from a consensus node with the motivation of separating the validation and data commit processes to balance the resource load across various nodes with different functions.
See Ruschin, [0076-0077], where EDTs are received, where the last transaction record in the chain is indicative of the last possessor of the EDT. See Ruschin, [0065], where each network node stores newly created transaction record groups (TRGs) in their local copies of DTDB, which maintains a blockchain (i.e., “wherein the first blockchain is any blockchain of the blockchains on which the plurality of transactions occur”));
	determining, by the node, whether the anchor transaction is valid (Ruschin, [0018-0019], where each holding node receives possession of the generated electronic documents of title (EDT), and uses the root unique object ID (RUO_ID) (i.e., “anchor transaction”) to validate the possession chain (i.e., “whether the anchor transaction is valid”)); and
	writing, by the node, a transaction that occurs in the first blockchain into the first blockchain based on the identifiers of the blockchains upon when the anchor transaction is a valid transaction (Ruschin, [0065], where each transaction manager broadcasts newly created transaction record groups (TRGs) such that all network nodes receive the newly created TRGs and store them into their local copies of DTDB upon local verification. See also Ruschin, [0019], where each decentralized database (DTDB) maintains a blockchain. See Ruschin, [0073], where only valid possession transaction records are inserted into the blockchain. See Ruschin, [0075], where invalid possession transactions will make the EDT’s possession chain invalid (implying that such transactions will not be written into the blockchain)).
	Ruschin does not appear to explicitly teach [the association transaction comprises] identifiers of blockchains on which the plurality of transactions occur.
	Carey teaches [the association transaction comprises] identifiers of blockchains on which the plurality of transactions occur (Carey, [0031], where the crosslink transaction includes an ID to blockchain A, an ID to blockchain B (i.e., “identifiers of blockchains on which the plurality of transactions occur”), and a transaction digest of the crosslink transaction (i.e., “transaction content of a plurality of transactions”). See Carey, [0039], where each crosslink transaction includes an ID (i.e., “data identifiers of a plurality of transactions”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ruschin and Carey (hereinafter “Ruschin as modified”). Ruschin suggests that several blockchains can be utilized, and, for each transaction, identify a relevant blockchain and to operate accordingly (Ruschin, [0052]). Therefore, one of ordinary skill in the art would have been suggested to have combined the teachings of Ruschin and Carey with the motivation of identifying all relevant blockchains related to the plurality of transactions in the transaction block, i.e., in order to make any updates to the appropriate blockchains.

	Regarding claim 3: Ruschin as modified teaches The cross-chain transaction method according to claim 1, wherein before receiving the association transaction from the consensus node, the cross-chain transaction method further comprises: receiving, by the node, the anchor transaction from the consensus node; and writing the anchor transaction into the first blockchain (Ruschin, [0080], where upon generating a possession transaction, a sending node sends the generated transaction to a receiving node, while the receiving node broadcasts the transaction record on the blockchain after receiving the EDT. Network nodes have to achieve consensus with regard to block validity before the record of possession transaction has been entered into a block. The block includes the root transaction ID, or RUO_ID, which is embedded in the generated EDT to validate the possession chain (Ruschin, [0022]). Therefore, Ruschin implies the root transaction (i.e., “anchor transaction”) is written into the blockchain, since the whole block is written into the blockchain, and the whole block includes the root transaction). 

	Regarding claim 10: Claim 10 recites substantially the same claim limitations as claim 1, and is rejected for the same reasons.

	Regarding claim 11: Ruschin as modified teaches The server according to claim 10, wherein the server discards the association transaction when determining that the anchor transaction is an invalid transaction (Ruschin, [0018-0019], where each holding node receives possession of the generated electronic documents of title (EDT), and uses the root unique object ID (RUO_ID) (i.e., “anchor transaction”) to validate the possession chain (i.e., “whether the anchor transaction is valid”). See Ruschin, [0075], where invalid possession transactions will make the EDT’s possession chain invalid (implying that some of the received transactions, i.e., anchor transactions comprising an RUO_ID, were determined to be invalid).

	Regarding claim 13: Claim 13 recites substantially the same claim limitations as claim 3, and is rejected for the same reasons.


Claims 2, 4-5, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ruschin et al. (“Ruschin”) (US 2018/0075028 A1), in view of Carey et al. (“Carey”) (US 2018/0165476 A1), in further view of Androulaki et al. (“Androulaki”) (US 2019/0394179 A1).
	Regarding claim 2: Ruschin as modified teaches The cross-chain transaction method according to claim 1, wherein before determining whether the anchor transaction is an invalid transaction, the cross-chain transaction method further comprises: receiving, by the node, an invalid anchor transaction from the consensus node, wherein the invalid anchor transaction comprises the identifier of the anchor transaction (Ruschin, [0018-0019], where each holding node receives possession of the generated electronic documents of title (EDT), and uses the root unique object ID (RUO_ID) (i.e., “anchor transaction”) to validate the possession chain (i.e., “whether the anchor transaction is valid”). See Ruschin, [0075], where invalid possession transactions will make the EDT’s possession chain invalid (implying that some of the received transactions, i.e., anchor transactions comprising an RUO_ID, were invalid) … .
Ruschin as modified does not appear to explicitly teach setting, by the node, the anchor transaction to the invalid transaction based on the invalid anchor transaction.
	Androulaki teaches setting, by the node, the anchor transaction to the invalid transaction based on the invalid anchor transaction (Androulaki, [0054], where transactions in a block are validated and tagged as being valid or invalid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ruschin as modified and Androulaki with the motivation of maintaining state information of transactions for startup purposes, e.g., in case of peer node failure (Androulaki, [0033]).

	Regarding claim 4: Ruschin as modified teaches The cross-chain transaction method according to claim 3, … wherein before receiving the association transaction, the cross-chain transaction method further comprises:
	… wherein the anchor transaction comprises data identifiers of the plurality of transactions, the identifiers of the blockchains, and an anchor version number (Carey, [0031], where the crosslink transaction includes an ID to blockchain A, an ID to blockchain B (i.e., “identifiers of blockchains on which the plurality of transactions occur”), and a transaction digest of the crosslink transaction (i.e., “transaction content of a plurality of transactions”). See Carey, [0039], where each crosslink transaction includes an ID (i.e., “data identifiers of a plurality of transactions”). See also Carey, [0044], where a user wishing to verify the security and integrity of blockchain A may verify the state of blockchain A by comparing the crosslink transaction appended to blockchain A at time t1 to the crosslink transaction appended to blockchain B at time t1.
	Although Carey does not appear to explicitly state that version numbers corresponding to the data identifiers is utilized, Carey’s <crosslink_transactionblockchain-A, time t1> and <crosslink_transactionblockchain-B, time t1> may correspond as a sort of version number. Therefore, one of ordinary skill in the art would have been suggested to have modified Carey’s disclosure to utilize version numbers with the motivation of a faster comparison check, i.e., check the number instead of the transaction data itself).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ruschin and Carey (hereinafter “Ruschin as modified”) with the motivation of ensuring a blockchain is valid (Carey, [0044]).
	Ruschin as modified does not appear to explicitly teach wherein the node is common to the blockchains on which the plurality of transactions occur; sending, by the node, the anchor transaction corresponding to the plurality of transactions to the consensus node; and sending, by the node, the association transaction to the consensus node after determining that the anchor transaction succeeds.
	Androulaki teaches sending, by the node, the anchor transaction corresponding to the plurality of transactions to the consensus node (Androulaki, [0049], where a transaction proposal (i.e., “anchor request”) is sent by an application client node to an endorsing peer node (i.e., “notary node”), which may verify the client signature and execute a chaincode function to initiate the transaction); and 
sending, by the node, the association transaction to the consensus node after determining that the anchor transaction succeeds (Androulaki, [0048], where consensus may be performed to commit transactions for updates, failures, successes, and other information reports which must be kept in the immutable ledger during the activities).
Although Androulaki does not appear to explicitly state that the node is common to the blockchains on which the plurality of transactions occur, Androulaki suggests in [0030] that a peer node (which can receive client submitted transactions), and an endorser node (allows endorsed transactions to be committed to the blockchain) can be the same, i.e., the peer node can also have the role of an endorser (i.e., “the node is common to the blockchains on which the plurality of transactions occur”). Therefore, one of ordinary skill in the art would have been suggested to have modified Androulaki such that the node is common to the blockchains, with the motivation of avoiding extra routing which would conserve network resources and time (forwarding the received information from a peer to an endorser would take additional time and bandwidth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ruschin as modified and Androulaki (hereinafter “Ruschin as modified”) with the motivation of keeping a current state of the immutable ledger for startup purposes, e.g., in case of peer node failure (Androulaki, [0033]).

	Regarding claim 5: Ruschin as modified The cross-chain transaction method according to claim 4, wherein sending the anchor transaction to the consensus node comprises sending, by the node, an anchor request corresponding to the plurality of transactions to a notary node, wherein the anchor request requests the notary node to generate the anchor transaction and send the anchor transaction to the consensus node (Androulaki, [0049], where a transaction proposal (i.e., “anchor request”) is sent by an application client node to an endorsing peer node (i.e., “notary node”), which may verify the client signature and execute a chaincode function to initiate the transaction. The proposal response comprising chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set) are sent back to the client along with an endorsement signature (if approved). Endorsements are assembled into a transaction payload 293 and broadcasted to an ordering service node 284, which then delivers ordered transactions as blocks to all peers 281-283, where before commital to the blockchain, each peer 281-283 may validate the transaction). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ruschin as modified and Androulaki with the motivation of ensuring that only verified/validated transactions are committed to the immutable blockchain ledger, which does not allow for modifications/changes/tampering to be made to it after commitment (thus in this manner, the endorsement supports the security benefits of blockchain, which is that no intermediate transactions can be tampered with after finalized commitment to the blockchain).

	Regarding claim 12: Claim 12 recites substantially the same claim limitations as claim 2, and is rejected for the same reasons.

	Regarding claim 14: Claim 14 recites substantially the same claim limitations as claim 4, and is rejected for the same reasons.

	Regarding claim 15: Claim 15 recites substantially the same claim limitations as claim 5, and is rejected for the same reasons.

	Regarding claim 16: Ruschin as modified teaches The server according to claim 15, wherein the transceiver module is configured to:
	receive anchor indication information from the notary node, wherein the anchor indication information indicates that the anchor transaction succeeds, and wherein the anchor indication information comprises the identifier of the anchor transaction and an identifier of the anchor request (Androulaki, [0049], where the endorsing peer node’s (i.e., “notary node”) proposal response (i.e., “anchor indication information”) comprises chaincode results, a set of key/value versions that were read in the chaincode (read set), and the set of keys/values that were written in chaincode (write set) are sent back to the client along with an endorsement signature (if approved) (i.e., “anchor indication information indicates that the anchor transaction succeeds”). Note that it is implied there is an identifier of the anchor transaction, in order for the system to identify which transaction was approved/successful);
	determine the plurality of transactions corresponding to the anchor request based on the identifier of the anchor request (Ruschin, [0026], where the system validates the possession chain by querying the blockchain for transactions associated with RUO_ID and searching within such transactions for indication of respective possessors of the given EDT. Note that although Ruschin discloses that the equivalent of the “identifier of the anchor transaction” (Ruschin’s RUO_ID) is used instead of the “identifier of the anchor request” as claimed, the claimed invention and Ruschin are equivalent, in that the corresponding transactions relating to the anchor are identified); and
	send the association transaction to the consensus node based on the plurality of transactions (Androulaki, [0049], where the endorsing peer node’s (i.e., “notary node”) proposal response (i.e., “anchor indication information”) comprises chaincode results, which are sent back to the client along with an endorsement signature (if approved) (i.e., “anchor indication information indicates that the anchor transaction succeeds”), which are broadcasted to an ordering service node (i.e., “consensus node”), which delivers transactions as blocks  (i.e., “based on the plurality of transactions”) to all peers on a channel for validation before commital to the blockchain).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Ruschin as modified and Androulaki (i.e., having Ruschin identify the plurality of transactions associated with the anchor request) with the motivation of creating transaction record groups (TRGs) so that the transactions could be transmitted as a single block in order to be broadcasted to all peers in Androulaki’s system.


Claims 6-7 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (“Inoue”) (US 2019/0244227 A1), in view of Carey et al. (“Carey”) (US 2018/0165476 A1).
	Regarding claim 6: Inoue teaches A cross-chain transaction method, comprising:
	receiving, by a consensus node, an anchor transaction from a node, wherein the anchor transaction comprises data identifiers (Inoue, [0093], where a node 40 receives an information registration request transaction (i.e., “anchor transaction”) broadcast. See Inoue, [0083], where each transaction denotes an information registration request transaction, and hash calculation is performed on all transactions in one block generation period until one root-hash value is finally obtained. Note that it is implied that some sort of identification for which transaction is invalid is provided, otherwise the nodes would not know which of the multiple transactions was invalid in Inoue, [0093]) … ;
	monitoring, by the consensus node, data corresponding to the data identifiers; detecting whether the data corresponding to the data identifiers is modified (Inoue, [0093], where the node 40 judges the validity of the electronic signature by comparing a hash value obtained by decrypting the electronic signature with the generated hash value, and determines the electronic signature to be invalid); and
	broadcasting an invalid anchor transaction to nodes on the blockchains on which the plurality of transactions occur upon detecting that the data corresponding to the data identifiers is modified, wherein the invalid anchor transaction comprises identifier information of the anchor transaction, and wherein the invalid anchor transaction indicates that the anchor transaction is an invalid transaction (Inoue, [0093], where after determining the electronic signature is invalid, the node 40 regards the currently received information registration request transaction as an invalid transaction (i.e., “invalid anchor transaction”), and broadcasts a transaction error (i.e., “invalid anchor transaction indicates that the anchor transaction is an invalid transaction”) to the peer-to-peer network (i.e., “broadcasting an invalid anchor transaction to nodes on [a blockchain]…”). Note that it is implied that some sort of identification for which transaction is invalid is provided, otherwise the nodes would not know which of the multiple transactions was invalid). 
	Inoue does not appear to explicitly teach [wherein the anchor transaction comprises data identifiers] of a plurality of transactions and identifiers of blockchains on which the plurality of transactions occur.
	Carey teaches wherein the anchor transaction comprises data identifiers of a plurality of transactions and identifiers of blockchains on which the plurality of transactions occur (Carey, [0031], where the crosslink transaction includes an ID to blockchain A, an ID to blockchain B (i.e., “identifiers of blockchains on which the plurality of transactions occur”), and a transaction digest of the crosslink transaction (i.e., “transaction content of a plurality of transactions”). See Carey, [0039], where each crosslink transaction includes an ID (i.e., “data identifiers of a plurality of transactions”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Inoue and Carey (hereinafter “Inoue as modified”) with the motivation of identifying all relevant blockchains related to the plurality of transactions in the transaction block, i.e., in order to monitor and make any updates to the appropriate blockchains.

	Regarding claim 7: Inoue as modified teaches The cross-chain transaction method according to claim 6, wherein the anchor transaction further comprises an anchor version number, and wherein detecting whether the data is modified by:
	receiving, by the consensus node, another transaction, wherein the other transaction is not associated with the plurality of transactions, and wherein the other transaction comprises a version number of the data corresponding to the data identifiers; and detecting, by the consensus node, that the data is modified upon determining that the version number comprised in the other transaction is different from the anchor version number (Carey, [0044], where a user wishing to verify the security and integrity of blockchain A may verify the state of blockchain A by comparing the crosslink transaction appended to blockchain A at time t1 to the crosslink transaction appended to blockchain B at time t1.
Although Carey does not appear to explicitly state that version numbers corresponding to the data identifiers is utilized, Carey’s <crosslink_transactionblockchain-A, time t1> and <crosslink_transactionblockchain-B, time t1> may correspond as a sort of version number. Therefore, one of ordinary skill in the art would have been suggested to have modified Carey’s disclosure to utilize version numbers with the motivation of a faster comparison check, i.e., check the number instead of the transaction data itself.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Inoue and Carey with the motivation of ensuring a blockchain is valid (Carey, [0044]).

	Regarding claim 17: Claim 17 recites substantially the same claim limitations as claim 6, and is rejected for the same reasons.

	Regarding claim 18: Claim 18 recites substantially the same claim limitations as claim 7, and is rejected for the same reasons.


Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (“Inoue”) (US 2019/0244227 A1), in view of Carey et al. (“Carey”) (US 2018/0165476 A1), in further view of Lancashire (“Lancashire”) (US 2019/0296915 A1).
	Regarding claim 8: Inoue as modified teaches The cross-chain transaction method according to claim 6, but does not appear to explicitly teach wherein after receiving the anchor transaction from the node, the cross-chain transaction method further comprises broadcasting, by the consensus node based on the identifiers of the blockchains on which the plurality of transactions occur, the anchor transaction to nodes on blockchains on which anchor data is located.
	Lancashire teaches broadcasting, by the consensus node based on the identifiers of the blockchains on which the plurality of transactions occur, the anchor transaction to nodes on blockchains on which anchor data is located (Lancashire, [0072], where transaction rebroadcasting is triggered and enforced by the consensus layer of the blockchain (i.e., “broadcasting, by the consensus node”), which is based on valid blocks and transactions.
Although Lancashire does not appear to explicitly state that the broadcasting is based on identifiers of the blockchains on which the plurality of transactions occur, and that the broadcasting is to nodes on blockchains on which anchor data is located, Lancashire suggests in [0035] that one or more criteria for rebroadcasting transactions or transaction slips may be based on whether a transaction slip is addressed to one or more specific addresses. Therefore, one of ordinary skill in the art would have been suggested to have modified Lancashire with the motivation of limiting the number of broadcast recipients to only those nodes that the broadcast would be relevant to in order to reduce bandwidth requirements).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Inoue as modified and Lancashire (hereinafter “Inoue as modified”) with the motivation of permitting a transient blockchain to process vastly more data than a blockchain with a permanent ledger, while also providing a measure of security for the tokens on the blockchain, which cannot be forced off the end of the blockchain through short-term censorship attacks, thereby increasing the utility of transient blockchains and pushing them towards networks which can handle both large amounts of non-persistent data, as well as high-value persistent content like smart contracts and tokens (Lancashire, [0072]).

	Regarding claim 19: Claim 19 recites substantially the same claim limitations as claim 8, and is rejected for the same reasons.


Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (“Inoue”) (US 2019/0244227 A1), in view of Carey et al. (“Carey”) (US 2018/0165476 A1), in further view of Lancashire (“Lancashire”) (US 2019/0296915 A1), in further view of Ruschin et al. (“Ruschin”) (US 2018/0075028 A1).
	Regarding claim 9: Inoue as modified teaches The cross-chain transaction method according to claim 8, wherein after broadcasting the anchor transaction to the nodes, the cross-chain transaction method further comprises:
	receiving, by the consensus node, an association transaction from the node, wherein the association transaction comprises transaction content of the plurality of transactions, the identifiers of the blockchains on which the plurality of transactions occur (Carey, [0031], where the crosslink transaction (i.e., “association transaction”) includes an ID to blockchain A, an ID to blockchain B (i.e., “identifiers of blockchains on which the plurality of transactions occur”), and a transaction digest of the crosslink transaction (i.e., “transaction content of a plurality of transactions”). See Carey, [0039], where each crosslink transaction includes an ID (i.e., “data identifiers of a plurality of transactions”)) … ; and
	broadcasting, by the consensus node based on the identifiers of the blockchains, the association transaction to the nodes on the blockchains on which the plurality of transactions occur (see Lancashire above with regards to claim 8. See also Lancashire, [0050], where the rebroadcasting may pertain to transaction slips as well, i.e., transaction slips corresponding to the claimed “association transaction”).
	Inoue as modified does not appear to explicitly teach [the association transaction including] an identifier of the anchor transaction.
	Ruschin teaches and an identifier of the anchor transaction (Ruschin, [0018-0019], where each holding node receives possession of the generated electronic documents of title (EDT), that comprises the root unique object ID (RUO_ID) (i.e., “identifier of the anchor transaction”)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Inoue as modified and Ruschin with the motivation of validating the possession chain using the root unique object ID (Ruschin, [0018-0019)].

	Regarding claim 20: Claim 20 recites substantially the same claim limitations as claim 9, and is rejected for the same reasons.










Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. All of the cited non-patent literature (NPLs) do not have priority over the claimed invention; however, they are only to provide some sense of background context of the claimed invention’s field of technology. The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
12 November 2021